Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 1 of 19 PageID #: 1146




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  ELAINE F. 1,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:20-cv-00075-JPH-TAB
                                                      )
  ANDREW M. SAUL Commissioner of                      )
  Social Security,                                    )
                                                      )
                               Defendant.             )

               ENTRY REVIEWING THE COMMISSIONER'S DECISION

         Plaintiff Elaine F. seeks judicial review of the Social Security

  Administration's decision denying her petition for disability insurance benefits.

  For the reasons below, the decision is AFFIRMED.

                                               I.
                                     Facts and Background

         On October 17, 2016, Plaintiff applied for disability and disability

  insurance benefits, alleging that her disability began on June 6, 2011. Dkt. 5-

  2 at 16. The Social Security Administration ("SSA") denied her application at

  the initial and reconsideration stages. Id.

         Administrative Law Judge ("ALJ") Daniel J. Mages held a hearing on

  December 10, 2018 and later denied Plaintiff's application for benefits. Id. at




  1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security
  judicial review opinions.

                                                  1
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 2 of 19 PageID #: 1147




  16, 26. In his decision, the ALJ followed the five-step sequential evaluation in

  20 C.F.R. § 404.1520(a)(4) and found that:

         •   At step one, Plaintiff had not engaged in "substantial gainful activity" 2
             from her alleged onset date of June 6, 2011 through her date last
             insured of March 31, 2018. Id. at 18.

         •   At step two, Plaintiff had severe impairments of "plantar fasciitis;
             degenerative disc disease; hypertension; non-insulin dependent
             diabetes mellitus; obesity; trigeminal neuralgia; headaches; carpal
             tunnel syndrome; and cubital tunnel syndrome." Id.

         •   At step three, Plaintiff "did not have an impairment or combination of
             impairments that met or medically equaled the severity of one of the
             listed impairments." Id. at 20.

         •   Between steps three and four, Plaintiff had the Residual Functional
             Capacity ("RFC") "to perform a range of light work (20 C.F.R.
             § 404.1567(b)) defined as follows: sitting six hours during an eight-
             hour workday; standing and walking four hours during an eight-hour
             workday; lifting, carrying, pushing, and pulling twenty pounds
             occasionally and ten pounds frequently; occasionally climbing ramps
             and stairs, stooping, kneeling, crouching, and crawling; no climbing
             ladders, ropes, or scaffolds; no work around dangerous moving
             machinery or at unprotected heights; frequent fingering and handling
             bilaterally; no vibrating tools; occasional speech as part of the job
             duties; and simple routine tasks with the ability to sustain the
             attention and concentration necessary to carry out work-like tasks
             with reasonable pace and persistence." Id. at 21.

         •   At step four, Plaintiff could perform her "past relevant work as a
             school bus monitor as generally performed in the national economy,"
             which "did not require the performance of work-related activities
             precluded" by her RFC. Id. at 25.

         On January 9, 2020, Plaintiff brought this action for review of SSA's

  denial of benefits under 42 U.S.C. §§ 405(g) and § 1383(c)(3). Dkt. 1.




  2 SSA regulations define "substantial gainful activity" as work activity that is both "substantial"
  ("involves doing significant physical or mental activities") and "gainful" ("usually done for pay or
  profit, whether or not a profit is realized"). 20 C.F.R. § 404.1572(a).

                                                   2
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 3 of 19 PageID #: 1148




                                          II.
                                    Applicable Law

        "The Social Security Act authorizes payment of disability insurance

  benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

  214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

  First, it requires "an inability to engage in any substantial gainful activity." Id.

  And second, it requires a physical or mental impairment that explains the

  inability and "has lasted or can be expected to last . . . not less than 12

  months." Id. "The standard for disability claims under the Social Security Act

  is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

  2010). "Even claimants with substantial impairments are not necessarily

  entitled to benefits, which are paid for by taxes, including taxes paid by those

  who work despite serious physical or mental impairments and for whom

  working is difficult and painful." Id. at 274.

        When an applicant seeks judicial review, the Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial

  evidence supports the ALJ's decision. Biestek v. Berryhill, 139 S. Ct. 1148,

  1152 (2019); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004).

  Substantial evidence is "such relevant evidence as a reasonable mind might

  accept as adequate to support a conclusion." Biestek, 139 S. Ct. at 1154. In

  evaluating the evidence, the Court gives the ALJ's credibility determinations

  "considerable deference," overturning them only if they are "patently wrong."

  Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).



                                           3
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 4 of 19 PageID #: 1149




        The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

  § 404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently unemployed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work
        in the national economy.

  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

  steps one, two, and three, she will automatically be found disabled. If a

  claimant satisfies steps one and two, but not three, then she must satisfy step

  four. Once step four is satisfied, the burden shifts to the SSA to establish that

  the claimant is capable of performing work in the national economy." Knight v.

  Chater, 55 F.3d 309, 313 (7th Cir. 1995).

        After step three but before step four, the ALJ must determine a

  claimant's RFC by evaluating "all limitations that arise from medically

  determinable impairments, even those that are not severe." Villano v. Astrue,

  556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

  line of evidence contrary to the ruling." Id. The ALJ uses the RFC at step four

  to determine whether the claimant can perform her own past relevant work

  and, if not, at step five to determine whether the claimant can perform other

  work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

  for steps one through four but shifts to the Commissioner at step five. See

  Clifford, 227 F.3d at 868.




                                          4
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 5 of 19 PageID #: 1150




        If the ALJ committed no legal error and substantial evidence supports

  the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

  at 668. When an ALJ's decision is not supported by substantial evidence, a

  remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

  Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

  appropriate only where all factual issues have been resolved and the record can

  yield but one supportable conclusion." Id. (citation omitted).

                                         III.
                                       Analysis

        Plaintiff argues that: (A) the ALJ did not properly address her subjective

  symptoms; (B) the ALJ miscalculated her RFC, which rendered the ALJ's

  hypothetical questions to the vocational expert flawed; and (C) the ALJ gave her

  treating physician's opinion insufficient weight. Dkt. 7 at 4.

        A. Subjective Symptom Analysis

        Plaintiff argues that the ALJ did not properly address her subjective

  symptoms because his decision (1) did not expressly address each factor

  required by SSA regulations and (2) ignored supportive evidence. Id. at 4, 19–

  21.

              1. Consideration of Required Factors

        If an ALJ cannot make a fully favorable disability determination "based

  solely on objective medical evidence," then he should "carefully consider other

  evidence in the record" and the factors set forth in 20 C.F.R. § 404.1529(c)(3) to

  evaluate "the intensity, persistence, and limiting effects of an individual's



                                           5
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 6 of 19 PageID #: 1151




  symptoms." SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017), at *6–8; see 20

  C.F.R. § 404.1529(c)(3). These factors include: (1) the claimant's daily

  activities; (2) the location, duration, frequency, and intensity of pain or other

  symptoms; (3) factors that precipitate and aggravate the symptoms; (4) the

  type, dosage, effectiveness, and side effects of any medication an individual

  takes or has taken to alleviate pain or other symptoms; and (5) treatment and

  measures, other than medication, an individual has received or taken for relief

  of pain or other symptoms. Id.

        Plaintiff relies on SSR 16-3p to argue that the ALJ erred in considering

  her subjective symptoms but does not identify or explain which SSR 16-3p

  factor the ALJ failed to consider. See dkt. 7 at 4, 16–20. The Commissioner

  contends that the ALJ "properly considered Plaintiff's subjective complaints

  about her symptoms." Dkt. 13 at 4.

        In his decision, the ALJ recognized his duty to "consider other evidence

  in the record" if the objective medical evidence alone could not substantiate

  Plaintiff's "statements about the intensity, persistence, or functionally limiting

  effects of pain or other symptoms." Dkt. 5-2 at 21. And it appears that the

  ALJ addressed each factor set forth in SSR 16-3.

        First, the ALJ considered the effects that Plaintiff's symptoms had on her

  daily activities. For example, the ALJ recognized Plaintiff's statement that it

  was "difficult for her to squat, bend, talk, remember, complete tasks,

  concentrate, and understand" and that her conditions have "caused her to be

  less sociable and [to] leave her home less frequently." Dkt. 5-2 at 21–22. The


                                           6
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 7 of 19 PageID #: 1152




  ALJ also noted Plaintiff's reports of "difficulty dealing with stress and changes

  in routine" and "experiences [of] drowsiness and difficulty sleeping." Id. at 22.

  The ALJ considered Plaintiff's ability to walk only three or four blocks and

  stand for 15-20 minutes at a time "due to pain from plantar fasciitis" and

  discussed her avoidance of "opening her mouth wide and facial movement." Id.

  at 23. And the ALJ discussed Plaintiff's ability to "write with her dominant

  hand," "fully close all fingers into a fist, and button clothing using both hands,"

  and her inability to "walk on her toes" without pain and to "walk on her heels."

  Id.

        Second, the ALJ discussed the location, duration, frequency, and

  intensity of Plaintiff's pain or other symptoms. The ALJ considered Plaintiff's

  occasional reports of "pain, numbness, and tingling in her upper and lower

  extremities," which Plaintiff described as "intermittent and worse at night."

  Dkt. 5-2 at 22. The ALJ noted Plaintiff's testimony about "nearly constant

  headaches" and her previous reports of "intermittent headaches occurring over"

  a six-month period in 2014. Id. The ALJ also discussed her testimony about

  "stabbing pains in her gums and facial tightening" and "anxiety and

  depression." Id.

        Third, the ALJ assessed factors that precipitate and aggravate the

  symptoms. For example, the ALJ noted Plaintiff's reports that "her headaches

  [were] not aggravated by alcohol, noise, bright light, or pressure over her

  temporal arteries." Dkt. 5-2 at 22. The ALJ also "considered how weight

  affects [Plaintiff's] ability to perform routine movement and necessary physical


                                           7
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 8 of 19 PageID #: 1153




  activity within the work environment" because "obesity is a risk factor that

  increases an individual's chances of developing impairments in most body

  systems." Id. at 23.

        Next, the ALJ weighed the type, dosage, effectiveness, and side effects of

  any medication Plaintiff takes or has taken to alleviate pain or other symptoms.

  The ALJ recognized the "medication side effects of drowsiness and nausea,"

  that Plaintiff's "hypertension was controlled with medications," and that "her

  parasthesias resolved with vitamin B12 injections." Dkt. 5-2 at 22. The ALJ

  also noted Plaintiff's reports that "her facial pain has been controlled by

  Neurontin and Tegretol, with only minimal breakthrough pain" and that "over

  the counter medication and oral steroids improve her [headache] symptoms."

  Id.

        Finally, the ALJ considered treatment, other than medication, that

  Plaintiff receives or has received for relief of pain or other symptoms. The ALJ

  cited evidence that Plaintiff declined a referral to see a hand specialist after

  receiving instructions to wear hand and wrist braces for her diagnosed carpal

  tunnel syndrome and "withdrew from physical therapy after her initial

  evaluation" for treatment of her diagnosed plantar fasciitis. Dkt. 5-2 at 22–23.

        Since the ALJ addressed each factor and Plaintiff has not identified or

  explained a specific error in the ALJ's analysis, remand is not required on this

  ground. See Apke v. Saul, 817 F. App'x 252, 257–58 (7th Cir. 2020) (deferring

  to ALJ when plaintiff failed to show ALJ's subjective symptom evaluation was

  "patently wrong").


                                           8
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 9 of 19 PageID #: 1154




                 2. Assessment of Supportive Evidence

         "An ALJ has the obligation to consider all relevant medical evidence and

  cannot simply cherry-pick facts that support a finding of non-disability while

  ignoring evidence that points to a disability finding." Denton v. Astrue, 596

  F.3d 419, 425 (7th Cir. 2010) (citation omitted). "But an ALJ need not mention

  every piece of evidence, so long [as] he builds a logical bridge from the evidence

  to his conclusion." Id.

         Plaintiff claims that the ALJ ignored several medical records that

  supported her subjective symptoms for her headaches and facial pain. See

  dkt. 7 at 19. 3 First, Plaintiff points to Dr. James Zhang's notes following

  sixteen office visits from May 2014 through November 2017. Id. Each of these

  records contains a "History of Patient Illness" section, which describes the

  onset of Plaintiff's headaches as "gradual" but that they "had been occurring in

  an intermittent pattern for 6 months prior to her first office visit." See, e.g.,

  dkt. 5-13 at 4 (Nov. 6, 2017 visit). 4 These headaches followed a "constant"

  course, could be "severe and throbbing," and could happen "any time of the

  day." Id. Besides Dr. Zhang's notes, Plaintiff also points to other evidence




  3 One of Plaintiff's citations, dkt. 5-13 at 33, is mostly illegible, and Plaintiff has not explained
  how it supports her subjective symptoms. Another does not appear to help her case, and
  Plaintiff has not provided an explanation for it. See dkt. 5-16 at 61 (describing Plaintiff's choice
  to stop taking medication for her trigeminal neuralgia).

  4See also dkt. 5-13 at 8 (Sept. 22, 2017 visit), 13 (July 31, 2017 visit), 17 (May 10, 2017 visit);
  dkt. 5-10 at 14 (Dec. 9, 2016 visit), 16 (Sept. 2, 2016 visit), 19 (Aug. 22, 2016 visit), 22 (Aug.
  12, 2016 visit), 27 (July 1, 2016 visit), 30 (June 8, 2016 visit), 36 (Feb. 19, 2016 visit), 39 (Feb.
  12, 2016 visit), 44 (Jan. 20, 2015 visit), 46 (Dec. 4, 2014 visit), 48 (July 14, 2014 visit), 51
  (May 20, 2014 visit).


                                                   9
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 10 of 19 PageID #: 1155




  showing "flare ups" of her facial pain and headaches. See dkt. 5-11 at 37; dkt.

  5-19 at 2; dkt. 5-12 at 20; dkt. 5-16 at 66; dkt. 5-7 at 26.

          But contrary to Plaintiff's assertions, the ALJ cited and discussed, rather

  than ignored, this information. The ALJ cited Dr. Zhang's notes as evidence

  that Plaintiff had "intermittent headaches occurring over the previous six

  months" and that Plaintiff's symptoms improved with "over the counter

  medication and oral steroids." Dkt. 5-2 at 22; see also dkt. 5-13 at 8. And the

  ALJ discussed Plaintiff's reports of "nearly constant headaches" and "severe

  pain flares up to three times a week" and found that Plaintiff suffered from the

  "severe impairment" of "headaches." Dkt. 5-2 at 18, 22–23. Plaintiff has thus

  not shown that the ALJ ignored evidence related to her headaches and facial

  pain.

          Moreover, Plaintiff has failed to show that substantial evidence does not

  support the ALJ's findings. Plaintiff contends that the ALJ erred in his

  conclusion that her headaches and facial pain are "controlled with medication"

  because she has suffered "flares and continued difficulties" despite medication.

  Dkt. 7 at 27. But a district court must review an ALJ's factual conclusion on

  whether a "condition is treated and controlled by medication" under the

  "substantial evidence" standard. See Truelove v. Berryhill, 753 F. App'x 393,

  397 (7th Cir. 2018). This standard requires only "such relevant evidence as a

  reasonable mind might accept as adequate to support a conclusion." Biestek,

  139 S. Ct. at 1154. Here, a reasonable person could accept the ALJ's factual

  conclusion that Plaintiff's headaches and facial pain were controlled by


                                           10
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 11 of 19 PageID #: 1156




  medication. Indeed, Plaintiff said "she c[ould] live with" the pain and that

  certain medications helped. Dkt. 5-13 at 8; see dkt. 5-7 at 37, 42 ("[Patient] is

  taking Neurontin and says it is controlling her [symptoms] well . . . ."); dkt. 5-9

  at 11–12 (medical record indicating that "the trigeminal pain on the right side

  of [her] face is under control" "despite decreasing medication with very minimal

  breakthrough pain and she is not bothered by that at all"); dkt. 5-8 at 8, 13.

  Because a reasonable mind could accept the ALJ's factual conclusion that

  Plaintiff's pain was controlled with medication based on this evidence, Plaintiff

  has not shown the ALJ erred in his assessment of her subjective symptoms.

  See Biestek, 139 S. Ct. at 1154.

           B. RFC Calculation

           A claimant's RFC represents "the maximum that a claimant can still do

  despite [her] mental and physical limitations." Craft v. Astrue, 539 F.3d 668,

  675–76 (7th Cir. 2008). As relevant here, 5 the ALJ's RFC found that Plaintiff

  could:

              •   Frequently finger and handle bilaterally;

              •   Occasionally climb ramps and stairs, stoop, kneel, crouch, and

                  crawl, and perform speech as part of the job duties;




  5Plaintiff does not appeal the RFC's exertional limitations on her ability to sit, stand, walk, lift,
  carry, push, and pull. See dkt. 7 at 22 (challenging only non-exertional limitations); Jeske v.
  Saul, 955 F.3d 583, 595–96 (7th Cir. 2020) (describing exertional limitations listed in SSR 96-
  8p).


                                                   11
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 12 of 19 PageID #: 1157




            •   Never climb ladders, ropes, or scaffolds, work around dangerous

                moving machinery or at unprotected heights, or use vibrating

                tools; and

            •   Perform simple routine tasks with the ability to sustain the

                attention and concentration necessary to carry out work-like tasks

                with reasonable pace and persistence.

  Dkt. 5-2 at 21.

        Plaintiff argues that the ALJ did not "explain any basis in evidence to

  support" these limitations or include a "function-by-function assessment."

  Dkt. 7 at 22. The Commissioner responds that "the ALJ thoroughly explained

  the bases for his [RFC] assessment" by describing "how each restriction

  accommodated Plaintiff's limitations." Dkt. 13 at 1.

        "The RFC assessment must . . . identify the individual's functional

  limitations or restrictions and assess his or her work-related abilities on a

  function-by-function basis." SSR 96-8p, 61 Fed. Reg. 34474-01 (July 2, 1996).

  But the lack of an explicit "function-by-function written account" of a

  claimant's RFC "does not necessarily prevent [a court] from concluding that the

  ALJ appropriately considered a function." Jeske, 955 F.3d at 595–96. The

  Court's "role is to determine whether the ALJ applied the right standards and

  produced a decision supported by substantial evidence." Id. at 596.

        For his conclusion on handling and fingering, the ALJ explained that the

  "[r]estriction to frequent bilateral fingering and handling adequately addresses

  any limitations" because Plaintiff exhibited "no worse than borderline carpal

                                          12
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 13 of 19 PageID #: 1158




  tunnel syndrome" based on her lack of "grip weakness or muscle atrophy" and

  on results from a "June 2014 upper extremity [electromyography]." Dkt. 5-2 at

  22, 24. The ALJ therefore "acknowledge[d] a specific functional restriction"

  based on medical evidence. Jeske, 955 F.3d at 596.

         For the remaining restrictions, the ALJ stated that the RFC

  "accommodates pain and other symptoms from the claimant's various

  impairments, in addition to medication side effects, with environmental

  limitations and by restricting her to unskilled work." Dkt. 5-2 at 24. In

  making this RFC calculation, the ALJ gave "some weight to the opinions from

  the state agency medical and psychological consultants who determined that

  the claimant could perform medium work . . . with additional postural and

  environmental limits." Id.

        And the ALJ "discussed evidence" on "specific functional restriction[s]"

  for these remaining limitations. See Jeske, 955 F.3d at 595–96. As analyzed

  above, substantial evidence supports the ALJ's treatment of Plaintiff's

  headaches and facial pain. See supra p. 5–11. For Plaintiff's reports of "lower

  back and foot pain," the ALJ found that (1) the evidence did not show nerve or

  spinal cord issues; (2) Plaintiff said she "could not identify a specific trigger for

  these symptoms" and "that her symptoms were not currently bothersome" in

  September 2016; (3) she withdrew from physical therapy; and (4) "her gait,

  range of motion, and lower extremity strength and sensation were normal

  throughout the period at issue." Dkt. 5-2 at 20, 23. Still, the ALJ assigned

  RFC limitations addressing her "pain and other symptoms." See id. at 21, 24.


                                           13
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 14 of 19 PageID #: 1159




        For the RFC limitation of only occasional "speech as part of [her] job

  duties," the ALJ stated that her "speech was fluent" but that she "avoided

  opening her mouth wide and facial movement." Dkt. 5-2 at 23. And limiting

  Plaintiff's RFC to "simple routine tasks with the ability to sustain the attention

  and concentration necessary to carry out work-like tasks with reasonable pace

  and persistence" accommodates her "difficulty dealing with stress and changes

  in routine." Id. at 22; see Pytlewski v. Saul, 791 F. App'x 611, 616 (7th Cir.

  2019) (holding that RFC "confining the claimant to 'simple, routine tasks'" can

  be "adequate" for a claimant with "'stress- or panic-related' limitations").

        Plaintiff does not point to any evidence undermining the ALJ's RFC

  analysis or suggesting that greater restrictions are necessary. See dkt. 7 at 24.

  And the ALJ provided a lengthy discussion of Plaintiff's testimony, the medical

  facts, and non-medical evidence before reaching his RFC conclusions. See

  Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013) (holding an ALJ's RFC

  analysis "adequate" when the ALJ "provided a lengthy discussion of [the

  claimant's] testimony regarding all her impairments and the information in the

  medical records."). The ALJ's discussion is thus "adequate" under SSR 96-8p,

  so the ALJ's hypothetical questions to the vocational expert based on that

  analysis were not erroneous. Remand is therefore not required on this ground.

        C. Weight Given to Treating Physician's Opinions

        Last, Plaintiff argues that the ALJ failed to properly discuss her

  neurologist's opinion by (1) not giving it controlling weight and (2) not following




                                          14
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 15 of 19 PageID #: 1160




  the "appropriate checklist" in allocating weight to his opinion. Dkt. 7 at 4, 27–

  28.

                1. Controlling Weight

         Plaintiff argues that the ALJ erred when he "elected not to accord"

  neurologist Dr. Zhang's opinion "controlling weight." Dkt. 7 at 27. The

  Commissioner responds that "the ALJ reasonably discounted" Dr. Zhang's

  opinion "because his own treatment notes repeatedly showed that Plaintiff had

  normal neurological examinations and that medication controlled her

  symptoms." Dkt. 13 at 1.

         An ALJ is "required to give 'controlling weight' to a treating physician's

  medical opinion on the nature and severity of an impairment if it is (1) 'well-

  supported by medically acceptable clinical and laboratory diagnostic

  techniques' and (2) 'not inconsistent with other substantial evidence.'"

  Burmester v. Berryhill, 920 F.3d 507, 512 (7th Cir. 2019) (citing 20 C.F.R.

  § 404.1527(c) 6). And "[a]n ALJ must offer good reasons for discounting a

  treating physician's opinion." Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir.

  2010) (citing 20 C.F.R. § 404.1527). "Once well-supported contrary evidence is

  introduced, however, a treating physician's opinion becomes just another piece

  of evidence for the ALJ to evaluate." Karr v. Saul, No. 20-1939, 2021 WL

  684329, at *2 (7th Cir. Feb. 23, 2021).




  6 This regulation applies to claims filed before March 27, 2017, so it applies here. 20 C.F.R.
  § 404.1527; see dkt. 5-2 at 16 (application filed October 17, 2016).

                                                 15
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 16 of 19 PageID #: 1161




        Here, Plaintiff's neurologist Dr. Zhang stated that she could sit for about

  four hours per day, stand or walk about four hours per day, occasionally lift up

  to ten pounds, occasionally look up or down and turn her head to the right or

  left, that she would miss about four days of work per month due to her

  impairments, and that she required a job that permitted shifting positions at

  will. Dkt. 5-2 at 24 (referencing dkt. 5-19 at 23–27). The ALJ gave "limited

  weight" to this opinion because Dr. Zhang "did not identify objective evidence

  supporting" it and because it was "not consistent with his treatment records, or

  the overall medical evidence." Id. at 24–25.

        Inconsistencies between a medical source's statement and a claimant's

  medical record can qualify as a "good reason[]" for discounting that medical

  source's statement. See Campbell, 627 F.3d at 306; O'Neal v. Colvin, No. 1:15-

  CV-0318-DKL-WTL, 2016 WL 1056057, at *5 (S.D. Ind. Mar. 17, 2016) (holding

  that ALJ "gave good reasons for according the medical source statement . . .

  little weight [because] it was not consistent with [claimant's] medical record

  and evidence"). And here, the ALJ cited specific examples of how Dr. Zhang's

  recommended limitations did not match information from his own medical

  records. Dkt. 5-2 at 25 (noting that his records show "that the claimant's pain

  . . . is controlled with medication" and that her headaches are "not triggered or

  worsened by changes in position.").

        Moreover, Plaintiff has not pointed to specific "medically acceptable

  clinical and laboratory diagnostic techniques" that support Dr. Zhang's

  methods or otherwise contradict the ALJ's conclusion that Dr. Zhang's findings


                                         16
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 17 of 19 PageID #: 1162




  were inconsistent with other substantial evidence in the record. See

  Burmester, 920 F.3d at 512.

        Finally, Plaintiff has not cited any authority for her contention that an

  ALJ necessarily fails to apply "the proper legal standard for evaluating the

  treating source's opinion" when he does not "explicitly acknowledge the . . .

  special deference" required. Dkt. 7 at 27; see Henke v. Astrue, 498 F. App'x

  636, 639 (7th Cir. 2012) (holding that an ALJ's decision rejecting a treating

  doctor's opinion "must stand as long as she has 'minimally articulated' her

  reasons") (citation omitted). As a result, the ALJ did not err by declining to give

  Dr. Zhang's opinion controlling weight. See id.

               2. Non-Controlling Factors

        Plaintiff also contends that the ALJ did not follow the "appropriate

  checklist" set forth in 20 C.F.R. § 404.1527(c) before giving "little weight" to Dr.

  Zhang's opinion. Dkt. 7 at 4, 27–28. The Commissioner responds that "the

  regulations do not mandate that an ALJ explicitly discuss every factor in the

  decision." Dkt. 13 at 10.

        "Even when an ALJ decides not to give controlling weight to a treating

  physician's opinion, the ALJ is not permitted simply to discard it. Rather, the

  ALJ is required by regulation to consider certain factors in order to decide how

  much weight to give the opinion . . . ." Scrogham v. Colvin, 765 F.3d 685, 697

  (7th Cir. 2014) (citing 20 C.F.R. § 404.1527(c)(2)). These factors include:

  "(1) the length of the treatment relationship and the frequency of examination .

  . . ; (2) the nature and extent of the treatment relationship; (3) supportability,


                                          17
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 18 of 19 PageID #: 1163




  i.e., whether a physician's opinion is supported by relevant evidence, such as

  medical signs and laboratory findings; (4) consistency with the record as a

  whole; and (5) whether the treating physician was a specialist in the relevant

  area." Id. However, "[i]n weighing a treating physician’s opinion, an ALJ . . .

  need only 'minimally articulate' his reasoning; the ALJ need not explicitly

  discuss and weigh each factor." Collins v. Berryhill, 743 F. App'x 21, 25 (7th

  Cir. 2018), reh'g denied (Sept. 24, 2018), cert. denied, 139 S. Ct. 1209 (2019).

        Here, the ALJ explicitly assessed two factors—the supportability and

  consistency of Dr. Zhang's opinion, see supra p.15–17–—but not the others.

  Because the ALJ "minimally articulate[d]" his reasoning, remand is not

  required on this ground.   See Collins, 743 F. App'x at 25; Karr, 2021 WL

  684329, at *3 (upholding ALJ's decision that did not "march[] through the

  factors referenced in § 404.1527(c)(2)").

                                        IV.
                                     Conclusion

        For the reasons above, the Court AFFIRMS the ALJ's decision denying

  Plaintiff benefits. Final judgment will issue by separate entry.

  SO ORDERED.

  Date: 3/19/2021




                                          18
Case 1:20-cv-00075-JPH-TAB Document 15 Filed 03/19/21 Page 19 of 19 PageID #: 1164




  Distribution:

  Alison T. Schwartz
  SOCIAL SECURITY ADMINISTRATION
  alison.schwartz@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




                                       19
